FILED
                             NOT FOR PUBLICATION                            SEP 13 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10438

                Plaintiff - Appellee,            D.C. No. 4:10-cr-03517-CKJ

  v.
                                                 MEMORANDUM *
FREDDY DIAZ-CHAVEZ,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                    Nancy D. Freudenthal, Chief Judge, Presiding **

                           Submitted September 10, 2012 ***

Before:         WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Freddy Diaz-Chavez appeals from his guilty-plea conviction and 77-month

sentence for reentry after deportation, in violation of 8 U.S.C. § 1326. Pursuant to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
              The Honorable Nancy D. Freudenthal, Chief Judge of the United
States District Court for the District of Wyoming, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Anders v. California, 386 U.S. 738 (1967), Diaz-Chavez’s counsel has filed a brief

stating there are no grounds for relief, along with a motion to withdraw as counsel

of record. We have provided Diaz-Chavez the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                   11-10438